Name: Commission Regulation (EEC) No 3536/91 of 2 December 1991 setting the latest time of entry into storage for skimmed-milk powder sold under Regulation (EEC) No 3398/91
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  marketing;  trade policy
 Date Published: nan

 No L 335/8 Official Journal of the European Communities 6. 12. 91 COMMISSION REGULATION (EEC) No 3536/91 of 2 December 1991 setting the latest time of entry into storage for skimmed-milk powder sold under Regulation (EEC) No 3398/91 date to be determined ; whereas this date is et on the basis of stock trends and available quantities ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1014/68 of 20 July 1968 laying down general rules for the public storage of skimmed-milk powder (3), as last amended by Regulation (EEC) No 3577/90 (4), and in particular Article 5 thereof, Whereas under Article 1 of Commission Regulation (EEC) No 3398/91 of 20 November 1991 on the sale by invitation to tender of skimmed-milk powder for the manufacture of compound feedingstuffs and amending Regulation (EEC) No 569/88 (*) skimmed-milk powder put up for sale must have been taken into storage before a HAS ADOPTED THIS REGULATION : Article 1 The skimmed-milk powder referred to in Article 1 of Regulation (EEC) No 3398/91 must have been taken into storage in Spain or Ireland before 1 July 1990 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 150, 15. 6 . 1991 , p. 19 . 0 OJ No L 173, 22. 7 . 1968, p. 4. (4) OJ No L 353, 17. 12. 1990, p . 23. 0 OJ No L 320, 22. 11 . 1991 , p . 16.